Exhibit 10.2

WHEN RECORDED RETURN TO:

          Crown Resources Corporation
          4251 Kipling Street, Suite 3901
          Wheat Ridge, CO 80033

TITLE:          Royalty Reconveyance Deed
REFERENCE NUMBERS OF DOCUMENTS ASSIGNED OR RELEASED: 3037050
GRANTOR:          

BATTLE MOUNTAIN GOLD COMPANY, a Nevada corporation
GRANTEE:          CROWN RESOURCES CORPORATION, a Washington corporation
ABBREVIATED LEGAL DESCRIPTION:



          Fee lands covering:
          T. 40 N., R. 30 E., W.M.
                    Sec. 3, All
                    Sec. 9, S.E. 1/4
                    Sec. 10, S.W. 1/4
                    Sec. 15, N.W. 1/4
                    Sec. 16, N.E. 1/4
                    Sec. 25, S.W. 1/4, S.E. 1/4
                    Sec. 33, S.W. 1/4
                    Sec. 34, N.E. 1/4
                    Sec. 35, W. 1/2
          T. 39 N., R. 30 E., W.M.
                    Sec. 4, N.W. 1/4
          T. 39 N., R. 29 E., W.M.
                    Sec. 2, S.W. 1/4
                    Sec. 3, S.E. 1/4
                    Sec. 10, N.E. 1/4

1

<PAGE>

                    Sec. 11, N.W. 1/4
          T. 40 N., R. 31 E., W.M.
                     Sec. 25, S.W. 1/4, N.W. 1/4
                    Sec. 26, N.E. 1/4; and


          unpatented mining claims situated in:
          T. 40 N., R. 31 E., W.M.
                    Sec. 17, 18, 19, 20, 29, 30, 31, and 32
          T. 40 N., R. 30 E., W.M.
                    Sec. 23, 24, 25, 26, 34, 35, and 36,
          more particularly described in the attached Exhibit A.

ASSESSOR'S PROPERTY
TAX PARCEL ACCOUNT
NUMBERS:

          3929023005
          3929032007
          3929101001
          3929114004
          3930040006
          4030030015
          4030030016
          4030090043
          4030100007
          4030253002
          4030250001
          4030252007
          4030330007
          4031254007
          4031261010
          9940300931
          9940303412


2

<PAGE>



ROYALTY RECONVEYANCE DEED

          THIS ROYALTY RECONVEYANCE DEED ("Deed") is made and given as of July
17, 2006 by BATTLE MOUNTAIN GOLD COMPANY, a Nevada corporation ("Grantor"), to
CROWN RESOURCES CORPORATION, a Washington corporation ("Grantee").

          WHEREAS, by Royalty Deed dated as of July 23, 2001, and recorded in
the records of Okanogan County in Auditor's File No. 3037050, Grantee, Crown
Resource Corp. of Colorado, a Colorado corporation, and Gold Texas Resources
U.S., Inc., a Texas corporation, conveyed to Grantor a royalty on production of
gold and silver from the property described on Exhibit A (the "Property"),
attached to and incorporated by reference into this Deed.

          WHEREAS, Grantee has paid to Grantor valuable consideration to
reacquire that royalty, pursuant to the terms of that Agreement dated effective
as of July 23, 2001 between Grantor, Grantee, Crown Resource Corp. of Colorado
and Gold Texas Resources U.S., Inc., a Memorandum of which was recorded in the
Okanogan County records on August 7, 2001, in Auditor's File No. 3037046.

          WHEREAS, by Quitclaim Deed dated as of ____________, 2006, and
recorded in the records of Okanogan County in Auditor's File No. ___________,
Crown Resource Corp. of Colorado and Gold Texas Resources U.S., Inc. quitclaimed
and assigned to Crown Resources Corporation all right, title and interest in the
Property, including without limitation all option rights to reacquire the
royalty pursuant to the Agreement.

          THEREFORE, Grantor, for and in consideration of Ten Dollars ($10.00)
and other good and valuable consideration, the receipt of which is hereby
acknowledged, hereby grants, conveys and quit claims to Grantee all rights,
title and interest that it acquired pursuant to the Royalty Deed, reserving to
Grantor the right to receive or retain any royalty payments that have accrued
under the Royalty Deed as of the date of this Deed.

          Grantor represents and warrants that its interest in the Royalty Deed
is free and clear of any encumbrances or liens on title created by or through
Grantor.

          Grantor has executed this Deed as of the date first written above.

                                                            BATTLE MOUNTAIN GOLD
COMPANY

                                                            By: /s/ David
Guiterrez
                                                            Title:Vice President

3

<PAGE>

STATE OF COLORADO          )
                                                    )ss.
COUNTY OF ___________      )

          On this _____ day of _________________, 2006, before me, the
undersigned, a Notary Public in and for the State of Colorado, duly commissioned
and sworn, personally appeared ______________________________________________,
to me known to be the person who signed as _______________________________ of
Battle Mountain Gold Company, a Nevada corporation, the corporation that
executed the within and foregoing instrument, and acknowledged said instrument
to be the free and voluntary act and deed of said corporation for the uses and
purposes therein mentioned, and on oath stated that _______ was duly elected,
qualified and acting as said officer of the corporation, that _______ was
authorized to execute said instrument and that the seal affixed, if any, is the
corporate seal of said corporation.

          IN WITNESS WHEREOF I have hereunto set my hand and official seal the
day and year first above written.

                                                                      ____________________________________

                                                                      (Signature
of Notary)
                                                                      ____________________________________

                                                                      (Print or
stamp name of Notary)
                                                                      NOTARY
PUBLIC in and for the State
                                                                      of
Colorado, residing at ________________.
                                                                      My
appointment expires: ______________.

4

<PAGE>

EXHIBIT "A"

(to Royalty Reconveyance Deed)

A.           Fee Lands

The real property described in the following instruments of record in Okanogan
County, Washington:

Statutory Warranty Deed dated June 17, 1987, Leo Keller and Betty Ann Keller,
Grantors, and Crown Resources Corp., Grantee, recorded December 2, 1988 in Book
77, Page 2165 of the real property records of Okanogan County, Washington.

Deed dated September 18, 1990, Nordic Limited, Inc. (NV corp.) and Nordic
Limited, Inc. (UT corp.) Grantors, and Crown Resource Corp. of Colorado,
Grantee, recorded September 24, 1990 in Book 88, Page 1787 of the real property
records of Okanogan County, Washington.

Assignment dated September 18, 1990, Nordic Limited, Inc. (NV corp.) and Nordic
Limited, Inc. (UT corp.) Grantors, and Crown Resource Corp. of Colorado,
Grantee, recorded September 24, 1990 in Book 88, Page 1800 of the real property
records of Okanogan County, Washington.

Warranty Deed dated May 5, 1992, Larry E. Tucker and Delores M. Tucker,
Grantors, and Battle Mountain Gold Company, Grantee, recorded May 6, 1992 in
Book 100, Page 719 of the real property records of Okanogan County, Washington.

Warranty Deed dated May 26, 1992, Patrick J. Martin and Beverly L. Martin,
Grantors, and Battle Mountain Gold Company, Grantee, recorded May 29, 1992 in
Book 100, Page 2279 of the real property records of Okanogan County, Washington.

Statutory Warranty Deed dated November 5, 1992, Michael E. Grande and Joyce
Grande, Grantors, and Battle Mountain Gold Company, Grantee, recorded November
20, 1992 in Book 105, Page 1862 of the real property records of Okanogan County,
Washington.

Statutory Warranty Deed dated November 5, 1992, Michael E. Grande and Joyce
Grande, Grantors, and Battle Mountain Gold Company, Grantee, recorded November
20, 1992 in Book 105, Page 1864 of the real property records of Okanogan County,
Washington.

Statutory Warranty Deed dated June 28, 1993, Pine Chee Ranch Associates,
Grantor, and Battle Mountain Gold Company, Grantee, recorded July 7, 1993 in
Book 112, Page 1973 of the real property records of Okanogan County, Washington.

Quitclaim Deed (Timber) dated February 23, 1995, Crown Pacific Limited
Partnership, Grantor, and Battle Mountain Gold Company, Grantee, recorded March
2, 1995 in Book 130, Page 1856 of the real property records of Okanogan County,
Washington.

Statutory Warranty Deed dated February 25, 1997, Roger Lee Llewellyn and
Patricia Ann Llewellyn, and Peter G. Fagan and Susanne B. Fagan, Grantors, and
Battle Mountain Gold Company, Grantee, recorded February 26, 1997 in Book 152,
Page 768 of the real property records of Okanogan County, Washington.

Statutory Warranty Deed dated March 11, 1997, Kenneth L. Howerton and Peggy A.
Howerton, Grantors, and Battle Mountain Gold Company, Grantee, recorded March
12, 1997 in Book 152, Page 2221 of the real property records of Okanogan County,
Washington.

Statutory Warranty Deed dated March 29, 1997, Michael C. Bourn and Melinda
Bourn, Grantors, and Battle Mountain Gold Company, Grantee, recorded April 8,
1997 in Book 153, Page 1614 of the real property records of Okanogan County,
Washington.

Statutory Warranty Deed dated October 13, 1997, John F. Thorp, III, Grantor, and
Battle Mountain Gold Company, Grantee, recorded October 14, 1997 in Book 160,
Page 1948 of the real property records of Okanogan County, Washington.

Statutory Warranty Deed and Assignment of Mining Property Lease and Purchase
Option dated February 26, 1999, between Keystone Gold, Inc. and Mineral
Ventures, Inc., Grantors, and Battle Mountain Gold Company, Grantee, recorded
March 8, 1999 as Auditor's File No. 3006789 of the real property records of
Okanogan County, Washington.

B.          Mineral Agreements

Mining Lease, effective October 14, 1988, between Clara Zontelli and Crown
Resource Corp., a short form of which was recorded August 25, 1989 in Book 81,
Page 2424 of the real property records of Okanogan County, Washington.

Mining Lease and Option to Purchase, effective January 12, 1989, between William
G. Hommel, William A. Hudson and Karen Hudson, Robert Robinson and Bonnie Shultz
Robinson, and Mary Lou Colson, Lessors, and Curlew Lake Resources Inc., as
amended and assigned, a Memorandum of Notice of Mining Lease and Option to
Purchase was recorded January 16, 1990 in Book 84, Page 47 of the real property
records of Okanogan County, Washington, and a First Amendment to Mining Lease
and Option to Purchase was recorded May 29, 1990 in Book 87, Page 3044 of the
real property records of Okanogan County, Washington.

Mining Deed and Assignment of Lease, effective June 9, 1989, between Curlew Lake
Resources Inc. and Mara Ventures, Inc., Grantors, and Crown Resource Corp. of
Colorado, as amended, recorded January 22, 1990 in Book 84, Page 433 of the real
property records of Okanogan County, Washington.

Deed dated September 18, 1990, Nordic Limited, Inc. (NV corp.) and Nordic
Limited, Inc. (UT corp.) Grantors, and Crown Resource Corp. of Colorado,
Grantee, recorded September 24, 1990 in Book 88, Page 1792 of the real property
records of Okanogan County, Washington.

Assignment dated September 18, 1990, Nordic Limited, Inc. (NV corp.) and Nordic
Limited, Inc. (UT corp.) Grantors, and Crown Resource Corp. of Colorado,
Grantee, recorded September 24, 1990 in Book 88, Page 1806 of the real property
records of Okanogan County, Washington.

Mining Lease, effective January 29, 1991, between John F. Thorp, III and Crown
Resource Corp. of Colorado, as extended, a short form of which was recorded
February 19, 1991 in Book 90, Page 2729 of the real property records of Okanogan
County, Washington.

Statutory Warranty Deed and Assignment of Mining Property Lease and Purchase
Option dated February 26, 1999, between Keystone Gold, Inc. and Mineral
Ventures, Inc., Grantors, and Battle Mountain Gold Company, Grantee, recorded
March 8, 1999 as Auditor's File No. 3006789 of the real property records of
Okanogan County, Washington.

Assignment of Unpatented Mining Claims dated February 26, 1999, between Keystone
Gold, Inc. and Mineral Ventures, Inc., Grantors, and Battle Mountain Gold
Company, Grantee, recorded March 8, 1999 as Auditor's File No. 3006790 of the
real property records of Okanogan County, Washington.

C.          Unpatented Mining Claims

The following unpatented mining claims situated in Sections 22 & 27, Township 40
North, Range 30 East, W.M., Okanogan County, Washington, subject to that certain
Mining Lease and Option to Purchase dated effective January 12, 1989 between
William G. Hommel, William A. Hudson and Karen Hudson, Robert Robinson and
Bonnie Shultz Robinson, and Mary Lou Colson, Owners, and Crown Resource Corp. of
Colorado as assignee of Curlew Lake Resources Inc., Lessee, as amended:


CLAIM NAME

OKANOGAN CO.


BLM ORMC NUMBER


BOOK

PAGE

Ben B 1

69

1032

92769

Ben B 2

69

1034

92770

Ben B 3

69

1036

92771

Ben B 4

69

1038

92772

Ben B 5

69

1040

92773

Bon Jr 1

69

988

92774

Bon Jr 2

69

990

92775

Bon Jr 3

69

992

92776

Bon Jr 4

69

994

92777

Hommel 1

69

1042

92778

Hommel 2

69

1044

92779

Hommel 3

69

1046

92780

Hommel 4

69

1048

92781

Hommel 5

69

1050

92782

JB Au 1

69

1052

92783

JB Au 2

69

1054

92784

JB Au 3

69

1056

92785

JB Au 4

69

1058

92786

JB Au 5

69

1060

92787

JB Au 6

69

1062

92788

JB Au 7

69

1064

92789

JB Au 8

69

1066

92790

JB Au 9

69

1068

92791

Pay Day 1

69

1004

92792

Pay Day 2

69

1006

92793

Pay Day 3

69

1008

92794

Pay Day 4

69

1010

92795

Pay Day 5

69

1012

92796

Pay Day 6

69

1014

92797

Pay Day 7

69

1016

92798

Pay Day 8

69

1018

92799

Pay Day 9

69

1020

92800

Pay Day 10

69

1022

92801

Pay Day 11

69

1024

92802

Pay Day 12

69

1026

92803

Pay Day 13

69

1028

92804

Pay Day 14

69

1030

92805

Wild Bill 1

69

996

92806

Wild Bill 2

69

998

92807

Wild Bill 3

69

1000

92808

Wild Bill 4

69

1002

92809

The following unpatented mining claims situated in Sections 12, 13, 22, 25, &
27, Township 40 North, Range 30 East, W.M., Okanogan County, Washington, and
Sections 18, 19, & 30, Township 40 North, Range 31 East, W.M., Okanogan County,
Washington, subject to that certain Mining Deed and Assignment of Lease dated
effective June 9, 1989 between Curlew Lake Resources Inc. and Mara Ventures,
Inc., Grantors, and Crown Resource Corp. of Colorado, Grantee, as amended:


CLAIM NAME

OKANOGAN CO.

AMENDED


BLM ORMC NUMBER


BOOK

PAGE

BOOK

PAGE

Pay Day 15

78

3316





113576

Pay Day 16

78

3317





113577

Pay Day 17

78

3318





113578

Pay Day 18

78

3319





113579

Pay Day 19

78

3320





113580

Pay Day 20

78

3321





113581

Pay Day 21

78

3322





113582

Pay Day 22

78

3323





113583

BM 5050

79

779





118796

BM 5051

79

780





118797

BM 5052

79

781





118798

BM 5053

79

782

123

2725

118799

BM 5054

79

783

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

123

2726

118800

BM 5055

79

784

123

2727

118801

BM 5071

79

800





118802

BM 5073

79

802





118804

BM 5074

79

803





118805

BM 5075

79

804





118806

BM 5076

79

805





118807

BM 5077

79

806





118808

BM 5078

79

807





118809

BM 5150

79

808





118810

BM 5151

79

809





118811

BM 5152

79

810





118812

BM 5153

79

811





118813

BM 5154

79

812





118814

BM 5155

79

813





118815

BM 5156

79

814





118816

BM 5157

79

815





118817

BM 5158

79

816





118818

BM 5159

79

817





118819

BM 5160

79

818





118820

BM 5161

79

819





118821

BM 5162

79

820





118822

BM 5163

79

821





118823

BM 5164

79

822





118824

BM 5165

79

823





118825

BM 5166

79

824





118826

BM 5167

79

825





118827

BM 5169

79

827





118829

BM 5173

79

831





118833

BM 5174

79

832





118834

BM 5175

79

833





118835

BM 5176

79

834





118836

BM 5177

79

835





118837

BM 5178

79

836





118838

T

he following unpatented mining claims situated in Sections 1, 13, 14, 23, 24,
25, & 26, Township 40 North, Range 30 East, W.M., Okanogan County, Washington,
and Sections 6 & 7, Township 40 North, Range 31 East, W.M., Okanogan County,
Washington, owned by Crown Resource Corp. of Colorado:



5

<PAGE>


CLAIM NAME

OKANOGAN CO.

AMENDED


BLM ORMC NUMBER

BOOK

PAGE

BOOK

PAGE

GD 1

75

2390

92

596

106381

GD 3

75

2392

92

598

106383

GD 4

75

2393





106384

GD 5

75

2394





106385

GD 6

92

592





134687

GD 7

75

2395

92

599

106386

GD 8

75

2396





106387

GD 9

75

2397

92

600

106388

GD 11

75

2399

92

601

106390

GD 13

75

2401

92

602

106392

GD 15

75

2403

92

603

106394

GD 17

75

2405

92

604

106396

GD 19

75

2407

92

606

106398

GD 21

75

2409

92

607

106400

GD 23

75

2411

92

608

106402

GD 25

75

2413

92

609

106404

GD 27

77

1398





110079

GD 28

77

1400





110080

GD 29

77

1402





110081

GD 30

77

1406





110082

GD 31

77

1404





110083

GD 32

77

1408





110084

GD 33

77

1410





110085

GD 34

77

1412





110086

GD 35

77

1414





110087

GD 36

77

1416





110088

GD 37

77

1418





110089

GD 38

77

1422





110090

GD 40

77

1424





110092

GD 41

77

1426





110093

GD 42

81

2846





124457

Tex 1

75

2184





106406

Tex 2

75

2185





106407

Tex 3

75

2186





106408

Tex 4

75

2187





106409

Tex 5

75

2188





106410

Tex 6

75

2189





106411

Tex 7

75

2190





106412

Tex 8

75

2191





106413

Tex 9

75

2192





106414

Tex 10

75

2193





106415

Roo 1

75

2204

92

610

106426

Roo 3

75

2206

92

612

106428

Roo 5

92

594





134689

Roo 7

75

2210





106432

Roo 9

75

2212





106434

Roo 12

75

2215





106437

Roo 13

75

2216





106438

Silt 1

75

2194





106416

Silt 2

75

2195





106417

Silt 3

75

2196





106418

Silt 4

75

2197





106419

Silt 5

75

2198





106420

Silt 6

75

2199





106421

Silt 7

75

2200





106422

Silt 8

75

2201





106423

Silt 9

75

2202





106424

Silt 10

75

2203





106425

Bo 1

77

1428





110058

Bo 2

77

1430





110059

Bo 3

77

1432





110060

Bo 4

77

1434





110061

Bo 5

77

1436





110062

Bo 6

77

1438





110063

Bo 7

77

1440





110064

Bo 8

77

1442





110065

Bo 9

77

1444





110066

Bo 10

77

1446





110067

Bo 11

77

1448





110068

Bo 12

77

1450





110069

Bo 13

77

1452





110070

Bo 14

77

1454





110071

Bo 15

77

1456





110072

Bo 16

77

1458





110073

Bo 17

77

1460





110074

Bo 18

77

1462





110075

Bo 19

77

1464





110076

Bo 20

77

1466





110077

Bo 21

77

1468





110078

Bo 22

81

2860





124412

Bo 23

81

2862





124413

Bo 24

81

2864





124414

Bo 25

81

2866





124415

Bo 26

81

2868





124416

Bo 27

81

2870





124417

Bo 28

81

2872





124418

Bo 29

81

2874





124419

Bo 30

81

2876





124420

Bo 31

81

2878





124421

Bo 32

81

2880





124422

Bo 33

81

2882





124423

Bo 34

81

2884





124424

Bo 35

81

2886





124425

Bo 36

84

3164





128056

Bo 37

84

3166





128057

Bo 38

84

3168





128058

Bo 39

84

3170





128059

Bo 40

84

3172





128060

Bo 41

84

3174





128061

Bo 42

84

3176





128062

Bo 43

84

3178





128063

Bo 44

84

3180





128064

Bo 45

84

3182





128065

Bo 46

84

3184





128066

Bo 47

84

3186





128067

Bo 48

84

3188





128068

Bo 49

84

3190





128069

Bo 50

84

3192





128070

Bo 51

84

3194





128071

Bo 52

84

3196





128072

Bo 53

84

3198





128073

Bo 54

84

3200





128074

Bo 55

84

3202





128075

Bo 56

84

3204





128076

Bo 57

84

3206





128077

Bo 58

84

3208





128078

Bo 59

84

3210





128079

Bo 60

84

3212





128080

Bo 61

84

3214





128081

Bo 62

84

3216





128082

Bo 63

84

3218





128083

Bo 64

84

3220





128084

Bo 65

84

3222





128085

Bo 66

84

3224





128086

Bo 67

84

3226





128087

Bo 68

84

3228





128088

Bo 69

84

3230





128089

Bo 70

84

3232





128090

Bo 71

84

3234





128091

Bo 72

84

3236





128092

Bo 73

84

3238





128093

Gap 2

77

2795





109518

Gap 3

77

2797





109519

Gap 4

77

2799





109520

Gap 5

77

2801





109521

Gap 6

77

2803

92

614

109522

Gap 10

81

2856





124459

Gap 11

81

2858





124460

MAG 1

92

536





134631

MAG 2

92

537





134632

MAG 3

92

538





134633

MAG 4

92

539





134634

MAG 5

92

540





134635

MAG 6

92

541





134636

MAG 7

92

542

155

2819

134637

MAG 8

92

543





134638

MAG 9

92

544

155

2820

134639

MAG 10

92

545





134640

MAG 11

92

546

155

2821

134641

MAG 12

92

547





134642

MAG 13

92

548





134643

MAG 14

92

550





134645

MAG 14 Fraction

92

551





134646

MAG 15

92

552





134647

MAG 16

92

553





134648

MAG 17

92

554





134649

MAG 18

92

555





134650

MAG 19

92

556





134651

MAG 20

92

557





134652

MAG 20 Fraction

92

558





134653

MAG 21

92

559





134654

MAG 22

92

560





134655

MAG 23

92

561





134656

MAG 24

92

562





134657

MAG 25

92

563





134658

MAG 26

92

564





134659

MAG 27

92

565





134660

MAG 28

92

566





134661

MAG 29

92

567





134662

MAG 30

92

568

95

3620

134663

MAG 31

92

569

95

3621

134664

MAG 32

92

570

95

3622

134665

MAG 33

92

571

95

3623

134666

MAG 34

92

572

95

3624

134667

MAG 35

92

573

95

3625

134668

MAG 36

92

574

95

3626

134669

MAG 37

92

575

95

3627

134670

MAG 38

92

576

95

3628

134671

MAG 39

92

577

95

3629

134672

MAG 40

92

578

95

3630

134673

MAG 41

92

579

95

3631

134674

MAG 42

92

580

95

3632

134675

MAG 43

92

581





134676

MAG 44

92

582

98

437

134677

MAG 45

92

583

98

438

134678

MAG 46

92

584

98

439

134679

MAG 47

92

585

98

440

134680

MAG 48R

A.F. No. 3017475





154996

MAG 49R

A.F. No. 3017476





154997

MAG 50

92

588





134683

MAG 51

92

589

95

3633

134684

MAG 52

92

590

95

3634

134685

MAG 53

92

591

95

3635

134686

Katie 1

104

0717





144759

Taylor 1

104

0716





144760

JR 1

123

2563





147545

JR 2

123

2564





147546

JR 3

123

2565





147547

JR 4

123

2566





147548

JR 5

123

2567





147549

JR 6

123

2568





147550

JR 7

123

2569





147551

JR 8

123

2570





147552

JR 9

123

2571





147553

JR 10

123

2572





147554

JR 11

123

2573





147555

JR 12

123

2574





147556

JR 13

123

2575





147557

JR 14

123

2576





147558

JR 15

123

2577





147559

JR 16

123

2578





147560

JR 17

123

2579





147561

JR 18

123

2580





147562

JR 19

123

2581





147563

JR 20

123

2582





147564

JR 21

123

2583





147565

JR 22

123

2584





147566

JR 23

123

2585





147567

JR 24

138

550





150224

JR 25

138

551





150225

Sally 1

A.F. No. 3012491





154585

Sally 2

A.F. No. 3012492





154586

Sally 3

A.F. No. 3017367





154998

Sally 4

A.F. No. 3017368





154999

Sally 5

A.F. No. 3017369





155000

Sally 6

A.F. No. 3017370





155001

Sally 7

A.F. No. 3017371





155002

Sally 8

A.F. No. 3017372





155003

Sally 9

A.F. No. 3017373





155004

Sally 10

A.F. No. 3017374





155005

Sally 11

A.F. No. 3017375





155006

Sally 12

A.F. No. 3017376





155007

Sally 13

A.F. No. 3017377





155008

Sally 14

A.F. No. 3017378





155009

Sally 15

A.F. No. 3017379





155010

Sally 16

A.F. No. 3017380





155011

Sally 17

A.F. No. 3017381





155012

Sally 18

A.F. No. 3017382





155013

Sally 19

A.F. No. 3017383





155014

Sally 20

A.F. No. 3017384





155015

The following unpatented mining claims situated in Sections 17, 18, 19, 20, 29,
30, 31, and 32, Township 40 North, Range 31 East, W.M., Okanogan County,
Washington and Section 25, Township 40 North, Range 30 East, W.M., Okanogan
County, Washington, owned by Battle Mountain Exploration Company.


CLAIM NAME

OKANOGAN CO

AMENDED


BLM ORMC NUMBER

BOOK

PAGE

BOOK

PAGE

EXT #1

89

1409





132597

EXT #2

89

1410





132598

EXT #3

89

1411





132599

EXT #4

89

1412





132600

EXT #5

89

1413





132601

EXT #6

89

1414





132602

EXT #7

89

1415





132603

EXT #8

89

1416





132604

EXT #9

89

1417





132605

EXT #10

89

1418





132606

EXT #11

89

1419





132607

EXT #12

89

1420





132608

EXT #13

89

1421





132609

EXT #14

89

1422





132610

EXT #15

89

1423





132611

EXT #16

89

1424





132612

EXT #17

89

1425





132613

EXT #18

89

1426





132614

EXT #19

89

1427





132615

EXT #20

89

1428





132616

EXT #21

89

1429





132617

EXT #22

89

1430





132618

EXT #23

89

1431





132619

EXT #24

89

1432





132620

EXT #25

89

1433





132621

EXT #26

89

1434





132622

EXT #27

89

1435





132623

EXT #28

89

1436





132624

EXT #29

89

1437





132625

EXT #30

89

1438





132626

EXT #31

89

1439





132627

EXT #32

89

1440





132628

EXT #33

89

1441





132629

EXT #34

89

1442





132630

EXT #35

89

1443





132631

EXT #36

89

1444





132632

EXT #37

89

1445





132633

EXT #38

89

1446





132634

EXT #39

89

1447





132635

EXT #40

89

1448





132636

EXT #41

89

1449





132637

EXT #42

89

1450





132638

EXT #43

89

1451





132639

EXT #44

89

1452





132640

EXT #45

89

1453





132641

EXT #46

89

1454





132642

EXT #47

89

1455





132643

EXT #48

89

1456





132644

EXT #49

89

1457





132645

EXT #50

94

1521





136704

EXT #51

94

1522





136705

EXT #52

94

1523





136706

EXT #53

94

1524





136707

EXT #54

94

1525





136708

EXT #55

94

1526





136709

EXT #56

94

1527





136710

EXT #57

94

1528





136711

EXT #58

94

1529





136712

EXT #59

94

1530





136713

EXT #60

94

1531





136714

EXT #61

94

1532





136715

EXT #62

94

1533





136716

EXT #63

94

1534





136717

EXT #64

94

1535





136718

EXT #65

94

1536





136719

EXT #66

94

1537





136720

EXT #67

94

1538





136721

EXT #68

94

1539





136722

EXT #69

94

1540





136723

EXT #70

94

1541





136724

EXT #71

94

1542





136725

EXT #72

94

1543





136726

EXT #73

94

1544





136727

EXT #74

94

1545





136728

EXT #75

94

1546





136729

EXT #76

94

1547





136730

EXT #77

94

1548





136731

EXT #78

94

1549





136732

EXT #79

94

1550





136733

The following unpatented mill site claims situated in Sections 13, 24, & 25,
Township 40 North, Range 30 East, W.M., Okanogan County, Washington, and
Sections 18 & 19, Township 40 North, Range 31 East, W.M., Okanogan County,
Washington, owned by Crown Resource Corp. of Colorado:


CLAIM NAME

OKANOGAN CO

AMENDED


BLM ORMC NUMBER

BOOK

PAGEW

BOOK

PAGE

CJ 2

106

1597





145441

CJ 5

106

1600





145444

CJ 6

106

1601





145445

CJ 7

106

1602





145446

CJ 8

106

1603





145447

CJ 9

106

1604





145448

CJ 10

106

1605





145449

CJ 11

106

1606





145450

CJ 12

106

1607





145451

CJ 13

106

1608





145452

CJ 14

106

1609





145453

CJ 15

106

1610





145454

CJ 16

106

1611





145455

CJ 17

106

1612





145456

CJ 18

106

1613





145457

CJ 19

106

1614





145458

CJ 20

106

1615





145459

CJ 21

106

1616





145460

CJ 22

106

1617





145461

CJ 23

106

1618





145462

CJ 24

106

1619





145463

CJ 25

106

1620





145464

CJ 26

106

1621





145465

CJ 27

106

1622





145466

CJ 28

106

1623





145467

CJ 29

106

1624





145468

CJ 30

106

1625





145469

CJ 31

106

1626





145470

CJ 32

106

1627





145471

CJ 33

106

1628





145472

CJ 34

106

1629





145473

CJ 35

106

1630





145474

CJ 36

106

1631





145475

CJ 37

106

1632





145476

CJ 38

106

1633





145477

CJ 39

106

1634





145478

CJ 40

106

1635





145479

CJ 41

106

1636





145480

CJ 42

106

1637





145481

CJ 43

106

1638





145482

CJ 45

106

1640





145484

CJ 46

106

1641





145485

CJ 47

106

1642





145486

CJ 48

106

1643





145487

CJ 49

106

1644





145488

CJ 50

106

1645





145489

CJ 51

106

1646





145490

CJ 52

106

1647





145491

CJ 53

106

1648





145492

CJ 54

106

1649





145493

CJ 55

106

1650





145494

CJ 56

106

1651





145495

CJ 57

106

1652





145496

CJ 58

106

1653





145497

CJ 59

106

1654





145498

CJ 60

106

1655





145499

CJ 61

106

1656





145500

CJ 62

106

1657

123

2699

145501

CJ 63

106

1658





145502

CJ 64

106

1659





145503

CJ 65

106

1660





145504

CJ 66

106

1661





145505

CJ 67

106

1662





145506

CJ 68

106

1663

123

2700

145507

CJ 69

106

1664





145508

CJ 70

106

1665





145509

CJ 71

106

1666





145510

CJ 72

106

1667





145511

CJ 73

106

1668





145512

CJ 74

106

1669





145513

CJ 75

106

1670





145514

CJ 76

106

1671





145515

CJ 77

106

1672





145516

CJ 78

106

1673





145517

CJ 79

106

1674





145518

CJ 80

106

1675





145519

CJ 81

106

1676





145520

CJ 82

106

1677

123

2701

145521

CJ 83

106

1678

123

2702

145522

CJ 84

106

1679

123

2703

145523

CJ 85

106

1680

123

2704

145524

CJ 86

106

1681

123

2705

145525

CJ 87

106

1682

123

2706

145526

CJ 88

106

1683

123

2707

145527

CJ 89

106

1684

123

2708

145528

CJ 90

106

1685

123

2709

145529

CJ 91

106

1686

123

2710

145530

CJ 92

106

1687

123

2711

145531

CJ 93

106

1688

123

2712

145532

CJ 94

106

1689

123

2713

145533

CJ 95

106

1690

123

2714

145534

CJ 96

106

1691

123

2715

145535

CJ 97

106

1692

123

2716

145536

CJ 98

106

1693





145537

CJ 99

106

1694





145538

CJ 100

106

1695





145539

CJ 101

106

1696

123

2717

145540

CJ 102

106

1697





145541

CJ 103

106

1698





145542

CJ 104

106

1699

123

2718

145543

CJ 105

106

1700





145544

CJ 106

106

1701





145545

CJ 107

106

1702

123

2719

145546

CJ 108

106

1703





145547

CJ 109

106

1704





145548

CJ 110

106

2528

107

0400

145549

CJ 111

106

2529





145550

CJ 112

106

2530





145551

CJ 113

106

2531

123

2720

145552

CJ 114

106

2532





145553

CJ 115

106

2533





145554

CJ 116

106

2534





145555

CJ 117

106

2535





145556

CJ 118

111

1036

123

2721

145862

CJ 119

111

1037

123

2722

145863

CJ 120

111

1038

123

2723

145864

CJ 121

111

1039

123

2724

145865

CJ 122

A.F. No. 3012493





154587

CJ 123

A.F. No. 3012494





154588

CJ 124

A.F. No. 3012495





154589

CJ 125

A.F. No. 3012496





154590

CJ 126

A.F. No. 3012497





154591

CJ 127

A.F. No. 3012498





154592

CJ 128

A.F. No. 3012499





154593

CJ 129

A.F. No. 3012500





154594

CJ 130

A.F. No. 3012501





154595

CJ 131

A.F. No. 3012502





154596

CJ 132

A.F. No. 3012503





154597

CJ 133

A.F. No. 3012504





154598

CJ 134

A.F. No. 3012505





154599

CJ 135

A.F. No. 3012506





154600

CJ 136

A.F. No. 3012507





165601

CJ 137

A.F. No. 3012508





154502

CJ 138

A.F. No. 3012509





154603

CJ 139

A.F. No. 3012510





154604

CJ 148

A.F. No. 3012511





154605

CJ 149

A.F. No. 3012512





154606

CJ 150

A.F. No. 3012513





154607

CJ 151

A.F. No. 3012514





154608

CJ 152

A.F. No. 3012515





154609

CJ 153

A.F. No. 3012516





154610

CJ 154

A.F. No. 3012517





154611

CJ 155

A.F. No. 3012518





154612

CJ 156

A.F. No. 3012519





154613

CJ 157

A.F. No. 3012520





154614

CJ 158

A.F. No. 3012521





154615

CJ 159

A.F. No. 3012522





154616

CJ 160

A.F. No. 3012523





154617

CJ 161

A.F. No. 3012524





154618

CJ 162

A.F. No. 3012525





154619

CJ 163

A.F. No. 3012526





154620

CJ 164

A.F. No. 3012527





154621

CJ 165

A.F. No. 3012528





154622

CJ 166

A.F. No. 3012529





154623

CJ 167

A.F. No. 3012530





154624

CJ 168

A.F. No. 3012531





154625

CJ 169

A.F. No. 3012532





154626

CJ 170

A.F. No. 3012533





154627

CJ 171

A.F. No. 3012534





154628

CJ 172

A.F. No. 3012535





154629

CJ 173

A.F. No. 3012536





154630

CJ 174

A.F. No. 3012537





154631

CJ 175

A.F. No. 3012538





154632

CJ 176

A.F. No. 3012539





154633

CJ 177

A.F. No. 3012540





154634

CJ 178

A.F. No. 3012541





154635

CJ 179

A.F. No. 3012542





154636

CJ 180

A.F. No. 3012543





154637

CJ 181

A.F. No. 3012544





154638

CJ 182

A.F. No. 3012545





154639

CJ 183

A.F. No. 3012546





154640

CJ 184

A.F. No. 3012547





154641

CJ 185

A.F. No. 3012548





154642

CJ 186

A.F. No. 3012549





154643

CJ 187

A.F. No. 3012550





154644

CJ 188

A.F. No. 3012551





154645

The following unpatented mining claims, situated in Sections 3, 4, 15, 21 and
28, Township 40 North, Range 30 East, W.M., Okanogan County, Washington, subject
to that certain Mining Lease dated effective January 29, 1991 between John F.
Thorp, III, Owner, and Crown Resource Corp. of Colorado, Lessee:


CLAIM NAME

OKANOGAN CO.


BLM ORMC NUMBER

BOOK

PAGE

Gafvery No. 1

85

2815

128844

Gafvery No. 2

85

2817

128845

Gafvery No. 3

85

2819

128846

Gafvery No. 4

85

2821

128847

Gafvery No. 5

85

2823

128848

Gafvery No. 6

85

2825

128849

Gafvery No. 7

85

2827

128850

Gafvery No. 8

85

2829

128851



The following unpatented mining claims, situated in Sections 23-26, and 34-36,
Township 40 North, Range 30 East, W.M., Okanogan County, Washington, owned by
Battle Mountain Gold Company:


CLAIM NAME

OKANOGAN CO.

AMENDED


BLM ORMC NUMBER

BOOK

PAGE

BOOK

PAGE

ARNO 1

19

259A

77

2859

28800

BM #1 Lode

47

1435





66509

BM #2 Lode

47

1436





66510

BM #3 Lode

47

1437





66511

BM #4 Lode

47

1438





66512

BM #5 Lode

47

1439





66513

BM #6 Lode

47

1440





66514

BM #7 Lode

47

1441





66515

BM #8 Lode

47

1442





66516

BM #9 Lode

133

993





149533

BM #10 Lode

47

1444





66518

BM #11 Lode

47

1445





66519

BM #12 Lode

47

1446





66520

BM #13 Lode

47

1447





66521

BM #14 Lode

47

1448





66522

BM #15 Lode

47

1449





66523

BM #16 Lode

47

1450





66524

BM #17 Lode

47

1451





66525

BM #18 Lode

47

1452





66526

BM #19 Lode

47

1453





66527

BM #20 Lode

47

1454





66528

BM #21 Lode

47

1455





66529

BM #22 Lode

47

1456





66530

BM #23 Lode

47

1457





66531

BM #24 Lode

47

1458





66532

BM #25 Lode

47

1459





66533

GAP 1

77

2793





109517

KG #1 Lode

54

2703





78910

KG #2 Fraction Lode

54

2704





78911

KG #3 Fraction Lode

54

2705





78912

KG #4 Lode

54

2706





78913

KG #5 Fraction Lode

54

2707





78914

KG #13 Lode

54

2715





78922

KG #14 Lode

54

2716





78923

KG #26 Lode

74

1636





104693

KG #28 Lode

74

1638





104695

KG #30 Lode

74

1640





104697

KG #32 Lode

74

1642





104699

KG #34 Lode

74

1644





104701

KG #36 Lode

74

1646





104703

KG #38 Lode

74

1648





104705

KG #40 Lode

74

1650





104707

KG #42 Lode

74

1652





104709

KG #43 Lode

74

1653





104710

KG #44 Lode

74

1654





104711

KG #45 Lode

74

1655





104712

KG 46 Lode

133

2492





149668

KG 47 Lode

133

2493





149669

KG 48 Lode

133

2494





149670

ROO 15

85

562





128360

ROO 16

85

564





128361

ROO 18

85

568





128363

ROO 19

85

570





128364

A.F. No. = Auditor's File Number

BLM = Bureau of Land Management

ORMC Number = Oregon (Washington) Mining Claim Serial Number

6

